DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office action is in reply to the filing of 07/13/2022.
Claims   1, 4 - 6, and 23 have been amended by Applicant.
Claims 3, and 9 - 12 remain as original
Claims 2, 7, 8, and 13 have been cancelled by Applicant.
Claims 14 - 22  were previously presented by Applicant.
Claims  24 - 26  are new
Claims 1, 3 - 6, 9 - 12, and 14 - 26 have been examined.
THIS ACTION IS MADE FINAL.

Response to Arguments
Due to Applicant's arguments and amendments, the prior obviousness type double patenting rejection has been withdrawn.
Due to Applicant's arguments and amendments, all prior 35 USC 112(b) claim rejections have been withdrawn.
Due to Applicant's arguments and amendments, the  prior 35 USC 101 (pure signals)  claim rejection as to (previous) claims 1 - 12 and 14 - 23 has been withdrawn.
With regard to the limitations of the amended claim set properly filed on 07/13/2022, Applicant argues that claims  1, 3 - 6, 9 - 12, and 14 - 26  are patent eligible under 35 USC 101 because they meet the analysis set forth by the Supreme Court. Remarks 17. Examiner respectfully disagrees.  The subject claims noted were analyzed using the 2019 PEG guidelines and are still considered ineligible under U.S.C. The subject claims are not eligible under 35 USC 101 because they do not meet the requirements of the test set forth by the Supreme Court. Step 1 is met because the claims are directed towards one of the four statutory categories; Part 2A-Prong1 of the test is trying to evaluate if the claims recite a judicial exception (an abstract idea enumerated in the 2019 PEG);  Part 2A-Prong 2 is to evaluate whether the subject claims recite additional elements that integrate the exception into a practical application, and, lastly, Part 2B checks whether the amount to significantly more than the abstract idea. A detailed and formal analysis pursuant to 35 USC 101 as the same applies to the amended claim set will follow below.
As respects 35 USC 101, the claims as a whole amount to a drafting effort designed to monopolize the exception.  The additional limitations when taken individually and in combination are not sufficient to amount to significantly more than the judicial exception because the claims do not provide improvements to another technology or technical field, improvements to the function of the computer itself, and do not provide meaningful limitations beyond general linking the use of an abstract idea to a particular (here, unnamed) technological environment. Accordingly, the claim(s) recite an abstract idea. A detailed and formal analysis pursuant to 35 USC 101 as the same applies to the specifics of the amended claim set will follow below.
Applicant argues that the invention is not directed to an abstract idea. Remarks 17 - 18. Examiner respectfully disagrees. The abstract idea previously set forth by examiner (which remains, see below) was:
distributing a thing of value to an investor. 
Applicant argues that the invention solves a technological problem of long-standing inequitable payment systems vis a vis income producing securities. Remarks 17. Examiner respectfully disagrees. Assuming for the sake of argument only that the above mentioned so called "problem" is solved, then said "problem" simply concerns a business solution, not any technological computer problem.
Applicant argues that they have set forth an "inventive concept". Remarks 18. Examiner respectfully disagrees. For this so called "inventive concept " to be achieved however, one must assume that 100% of other computer driven investment portfolio applications / patents are all "inequitable". Based on the art, examiner is not willing to make this assumption, which is necessary to Applicant's  "inventive concept" argument.
More specifically as to the above mentioned "inventive concept", Applicant argues a tax strategy, specifically barred by the MPEP 2124.01.
Applicant also argues that they have set forth an "inventive concept" regarding so called "over-valued" securities.  Remarks 18. Assuming without deciding that said argument is relevant to a 35 USC 101 (Alice) analysis, there are no facts set forth to support this argument that all other portfolio systems are overvalued.
Applicant also argues that they have set forth an "inventive concept" regarding so called investors who sell prior to "the end of the payment period", who, by so doing, receive no value. Remarks 18. It remains very unclear how this so called improvement is claimed. Until then, the 35 USC 101 (Alice) type rejection of claims  1, 3 - 6, 9 - 12, and 14 - 26  remains.
Applicant also argues that the above mentioned "inventive concept" is not "well understood, routine, and conventional". Examiner never made this argument.
All Applicant arguments per 35 USC 102, 103 are moot. Due to Applicant's arguments and amendments, examiner has selected new art to analyze the said claims as amended pursuant to these statutes.
Generally as to obviousness, examiner submits that it is determined on the basis of the evidence as a whole and the relative persuasiveness of the arguments. See In re Oetiker, 977 F.2d 1443, 1445, 24 USPQ2d 1443, 1444 (Fed. Cir. 1992); In re Hedges, 783 F.2d 1038, 1039, 228 USPQ 685,686 (Fed. Cir. 1992); In re Piasecki, 745 F.2d 1468, 1472, 223 USPQ 785,788 (Fed. Cir. 1984); and In re Rinehart, 531 F.2d 1048, 1052, 189 USPQ 143,147 (CCPA 1976). Using this standard,  examiner submits that the burden of presenting a prima facie case of obviousness was successfully established in the prior Office Action of 01/13/2022, and also respecting the pending amended claim set of 07/13/2022, as seen below.
Examiner further recognizes that references cannot be arbitrarily altered or modified, and that there must be some reason why a person having ordinary skill in the relevant art would be motivated to make the proposed modifications. Although the motivation or suggestion to make modifications must be articulated, it is respectfully submitted that there is no requirement that the motivation to make modifications must be expressly articulated within the references themselves. References are evaluated by what they suggest to one versed in the art, rather than by their specific disclosures, In re Bozek, 163 USPQ 545 (CCPA 1969).
Examiner also notes that the motivation to combine the applied references is, where appropriate in the below detailed analysis pursuant to 35 USC 103, additionally accompanied by select passages from the respective references which specifically support that particular motivation. It is also respectfully submitted that motivation based on the logic and scientific reasoning of one ordinarily skilled in the art at the time of the invention, which evidence can also support a finding of obviousness, is otherwise provided in the detailed 35 USC 103 analysis of the claim set below.  In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning).
Examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to a person of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988).



Claim Objections

Claims 3 - 6, 11 and 12 as amended are objected to because they are dependent on cancelled claims.   For the purposes of examination, examiner will assume claim 3 will be taken as if it depends from claim 1, and claims 11 and 12 will also be taken as if they depend from claim 1.
Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3 - 6, 9 - 12, and 14 - 26  are rejected pursuant to 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more.

Independent claims 1 and 23 are directed to a system, which is a statutory category of invention pursuant to 35 USC 101).  (Step 1: YES, the independent claim falls within a statutory category).
Independent "system" claims 1 and 23 recite:
an issuer of a security, the issuer configured to issue the total distribution of the security; a payment agent operably connected to the security issuer, the payment agent configured to receive from the security issuer a declaration that the total distribution will be issued by the security issuer; instruct the security issuer to send the total distribution for a payment period comprising a plurality of intervals; a bank operably connected to the payment agent, the bank configured to receive the total distribution from the security issuer; and an investor operably connected to the payment agent, the investor operably connected to the bank, the payment agent further configured to compute an individual distribution equitably allocating a portion of the total distribution to an investor who owns the security at an end of at least one of the intervals, thereby computing the individual distribution payable to the investor, the payment agent further configured to instruct the bank to send the individual distribution to the investor, the payment agent further configured to verify that the bank has paid the individual distribution to the investor.
Several dependent claims further refine the abstract idea of claims 1 and 23:
wherein the payment agent is further configured to receive data regarding one or more of a position of the investor in the security at the end of and a length of the interval (claim 2);wherein the payment agent is further configured to aggregate the data (claim 3); wherein the payment agent is further configured to determine if data is missing that the payment agent needs to compute the equitable allocation of the total distribution (claim 4); wherein the payment agent is further configured to request that missing data needed to compute the equitable allocation be provided to the payment agent. (claim 5); wherein the payment agent is further configured to determine that the aggregated data needed to compute the equitable allocation has arrived to the payment agent, thereby concluding a data aggregation period. (claim 6); wherein the payment agent is further configured to compute a sum over a payment period of share-intervals for the investor, where a share-interval comprises a product of a length of the interval at the end of which the investor owned the security and shares of the security owned by the investor at the end of the interval. (claim 7); wherein the payment agent is further configured to compute the individual distribution payable to the investor as equal to the sum over a payment period of share-intervals for the investor, divided by a sum of share-intervals for all investors during the payment period, multiplied by the total distribution. (claim 8);  wherein the payment agent is further configured to compute the individual distribution payable to each investor in the security during the payment period.  (claim 9); wherein the payment agent is further configured to verify that the bank has paid the individual distribution to the investor by communicating with the bank. (claim 10);  wherein the payment agent is further configured to compute the share-intervals on a continual basis. (claim 11); wherein the payment agent is further configured to compute the share-intervals at the end of the data aggregation period. (claim 12); wherein the payment agent is further configured to verify that the bank has paid the individual distribution to the investor by communicating with the investor. (claim 14); wherein the bank is further configured to pay the individual distribution to the investor. (claim 15); wherein the bank pays the individual distribution to the investor via an intermediary. (claim 16);  wherein the intermediary is operably connected to the investor. (claim 17);   wherein the intermediary is operably connected to the payment agent.  (claim 18); wherein the intermediary comprises one or more of a custodian and a broker-dealer. (claim 19); wherein the intermediary is configured to hold the security on behalf of the investor. (claim 20); wherein the intermediary is further configured to receive the individual distribution from the payment agent. (claim 21); wherein the intermediary is further configured to hold the individual distribution until the intermediary receives an instruction to send the individual distribution to the investor. (claim 22); bank configured to pay investor. (claim 23); bank pays investor via an intermediary.  (claim 25); intermediary is connected to the investor.
The claims thus recite the abstract idea of:
distributing a thing of value to an investor. 
The above claim limitations, under their broadest reasonable interpretation, cover performance of the limitation(s) as certain methods of organizing human activity which include a fundamental principal or practice and/or a commercial interaction. As such, the limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. (Step 2A - Prong 1: YES. The claims recite an abstract idea).
The above referenced claim limitations do not integrate the abstract idea into a practical application as those limitations simply apply generic computer components to the recited abstract idea, without more. They otherwise attempt to use a computer as a tool to perform the abstract idea.  The computer-implemented system computer limitation of the independent claims is simply being applied as a tool  as against the abstract idea. The above said computer related element(s) additionally quite generally link the abstract idea above noted to computer technology. The recitation of a generic computer component(s) in a claim does not necessarily preclude that claim from reciting an abstract idea. These computer / computer related elements are simply applied as tools to the abstract idea. The computer related limitations of the above analyzed claim(s) are all recited at a high-level of generality (e.g., a generic computer performing a generic computer function). The independent claims' additional element(s) do not integrate the articulated abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, and those additional elements are also set forth with a high level of generality.
The dependent claims as above also lack any elements, including:
computer-implemented system (which is found in the independent claims, upon which the dependent claims are necessarily based);
additional computer related elements in the dependent claims: none;
non-computer related  elements in the dependent claims  (banks, payment agents, intermediaries, investors, custodians, broker-dealers).

The sum total of the above claim elements fail to integrate the articulated abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, whether they are considered either separately or as an ordered combination, and those additional (computer) elements in the dependent claims are also set forth at a high level of generality.
The claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additionally claimed elements in the claims do not integrate the abstract idea into a practical application).
The claims lack additional elements which are sufficient to amount to significantly more than the abstract idea (judicial exception), either separately or as an ordered combination. This lack of providing significantly more than the judicial exception is also referred to as a claim lacking an  “inventive concept”. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements consisting here of various pieces of computer hardware amount to no more than mere instructions to perform the judicial exception by applying generic computer(s) / computer components to it. Mere instructions to perform a judicial exception by applying generic computer components to it cannot provide an inventive concept. This Application's lack of providing significantly more than the judicial exception is also referred to as its claims lacking an “inventive concept. See MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more. The above noted non-computer related elements do not change the outcome of the analysis, as they all depend from said independents and they simply further limit ways which the abstract idea may be performed.  (Step 2B: NO. The claims do not provide significantly more than the judicial exception).

Claims 1, 3 - 6, 9 - 12, and 14 - 26  are not patent-eligible per to 35 USC 101.  



 Claim Rejections – 35 USC 103


In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 USC 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
     obviousness or nonobviousness.



Claims   1, 3, 9, 11, 12, and 15 - 22, are  rejected pursuant to 35 USC 103 as being unpatentable over Altomare (US7249075B1) in view of Wahlberg (US7962387B1).
Regarding claim 1: 
Altomare discloses:
A computer-implemented electronic record keeping system for equitably allocating a total distribution by a security to multiple investors, comprising: a computer-implemented system including an issuer of an income-producing security, the security issuer configured to issue the total distribution of the security;   ("In a different aspect, the present invention is a computer based system for administering financial instruments, comprising: means for establishing a trust of fixed maturity (“the ProEquity Trust'), in which each ownership interest, represented by a unit, is comprised of a beneficial interest in the trust.", [col 3: 54 - 62]) and 
the electronic record keeping system configured to track ownership of the security ("In its exemplary embodiments, the system determines, accrues and tracks the amount of mutual fund shares purchased, Sold, redeemed, and converted, and generates statements reflecting the various transactions performed", [col. 3: 38 - 42]);
a payment agent operably connected to the security issuer, the payment agent configured to receive from the security issuer a declaration that the total distribution will be issued by the security issuer, ("In accordance with the preferred embodiment, units may be created or redeemed at any time by the trust through a Depositor Account. Units are redeemed through a Redemption Agent.", [col 6: 58 - 61]) and ("Normally, the Trustee makes the cash payment to the Book-Entry Agent for payment to beneficial owners shown on the records maintained by the Book-Entry Agent.", [col 16: 29 - 32]);
instruct the security issuer to send the total distribution for a payment period comprising a plurality of intervals; ("means for periodically determining the price of the trust units based on the share ratio for the period and the current values of the underlying bond and the shares of the security; means for comparing the determined price of the unit to a predetermined price; and means for making a distribution to unit holders based on the comparison.", [col. 4: 2 - 8]);
a bank operably connected to the payment agent, the bank configured to receive the total distribution from the security issuer; and ("The operating procedures pertaining to URP elections broadly involve: (a) Confirm distribution amounts with trust prior to distribution; (b) Set up a receive 45 in agent bank system for cash distribution amount; (c) Set up a receive for delivery of STRIPS and non-cash assets (if necessary).", [col. 19:  43 - 49])
an investor operably connected to the payment agent, the investor operably connected to the bank, the payment agent further configured to compute an individual distribution equitably allocating a portion of the total distribution to the[[an]] investor who owns the security at an end of at least one of the intervals, thereby computing the individual distribution payable to the investor, ("In another aspect, the database stores information regarding the number of units in each trust, units held by each investor and the underlying beneficial interest in assets of each trust represented by the units, as well as each investors aggregate holdings consolidated across all trusts managed by the system.", [col  4: 24 - 29]);
wherein the investor's percentage of the total distribution is proportional to a level of investment of the investor, ("In a preferred embodiment, all performance payments are allocated on the performance payment date to beneficial holders (as of the performance record date) by the Book Entry Agent in whole shares on a pro rata basis, except that if the number of allocated shares is not a whole number, the Book-Entry Agent aggregates any fractional share amounts allocated to the owners, and directs the sale of these fractional share amounts by an eligible Broker-Dealer. The net proceeds from the sale are delivered in this embodiment in lieu of the fractional shares.", [col.  17: 12 - 21]) and ("Once the total number of Units is established, the clients are issued their respective number of Units based on their proportionate asset contributions.", [col. 10: 6 - 8]); and ("means for periodically determining the price of the trust units based on the share ratio for the period and the current values of the underlying bond and the shares of the security; means for comparing the determined price of the unit to a predetermined price; and means for making a distribution to unit holders based on the comparison.", [col. 4: 2 - 7]);
the payment agent further configured to instruct the bank to send the individual distribution to the investor, the payment agent further configured to verify that the bank has paid the individual distribution to the investor,  ("determining a distribution to holders of the trust units based on the comparison, the distribution including cash payments that are paid in cash and based on share dividends of the equity security shares of the trust units and performance payments that are paid in a number of equity security shares and based on underlying asset appreciation; and", [col  : 61 - 67]) and ("The operating procedures pertaining to URP elections broadly involve: (a) Confirm distribution amounts with trust prior to distribution; (b) Set up a receive 45 in agent bank system for cash distribution amount; (c) Set up a receive for delivery of STRIPS and non-cash assets (if necessary).", [col. 1212: 43 - 49]), and see [ABSTRACT]);
Altomare does not expressly disclose, but Wahlberg teaches:
wherein the payment agent is further configured to receive data regarding one or more of a position of the investor in the security at the end of the interval and a length of the interval;  ("wherein said receiving a share price comprises obtaining a market value of assets of said mutual fund from a securities database, obtaining liabilities of said mutual fund, reducing said market value by said liabilities of said mutual fund to obtain a result, and dividing said result by a number of said shares of said mutual fund that are outstanding:", [claim 27 of the granted Wahlberg patent]) and ("Moreover, in accordance with exemplary embodiments, the sales charge schedule 30 is partially determined by the length of time from initial purchase to redemption, or sale, of a particular unconverted Q share", [col. 7: 1 - 4]); the system or so called "payment agent" can receive data regarding an investor's securities' value at the end of a "length" or interval;
wherein the payment agent is further configured to compute a sum over a payment period of share-intervals for the investor, where a share-interval comprises a product of a length of the interval at the end of which the investor owned the security and shares of the security owned by the investor at the end of the interval,          ("wherein said receiving a share price comprises obtaining a market value of assets of said mutual fund from a securities database, obtaining liabilities of said mutual fund, reducing said market value by said liabilities of said mutual fund to obtain a result, and dividing said result by a number of said shares of said mutual fund that are outstanding:", [claim 27 of the granted Wahlberg patent]) and ("Moreover, in accordance with exemplary embodiments, the sales charge schedule 30 is partially determined by the length of time from initial purchase to redemption, or sale, of a particular unconverted Q share", [col. 7: 1 - 4]); the system or so called "payment agent" can receive data regarding an investor's securities' value at the end of a "length" or interval;
wherein the payment agent is further configured to compute the individual distribution payable to the investor as equal to the sum over a payment period of share-intervals for the investor, divided by a sum of share-intervals for all investors during the payment period, multiplied by the total distribution.  ("wherein said receiving a share price comprises obtaining a market value of assets of said mutual fund from a securities database, obtaining liabilities of said mutual fund, reducing said market value by said liabilities of said mutual fund to obtain a result, and dividing said result by a number of said shares of said mutual fund that are outstanding:", [claim 27 of the granted Wahlberg patent]) and ("Moreover, in accordance with exemplary embodiments, the sales charge schedule 30 is partially determined by the length of time from initial purchase to redemption, or sale, of a particular unconverted Q share", [col. 7: 1 - 4]); the system or so called "payment agent" can receive data regarding an investor's securities' value at the end of a "length" or interval;
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified Altomare to incorporate the teachings of Wahlberg because the system set forth in Altomare would increase its efficiency by expressly pointing out the mathematically derived allocation(s) of an individual's stock worth vis a vis the whole fund at a given period's end ("In a preferred embodiment, all performance payments are allocated on the performance payment date to beneficial holders (as of the performance record date) by the Book Entry Agent in whole shares on a pro rata basis, except that if the number of allocated shares is not a whole number, the Book-Entry Agent aggregates any fractional share amounts allocated to the owners, and directs the sale of these frac tional share amounts by an eligible Broker-Dealer. The net proceeds from the sale are delivered in this embodiment in lieu of the fractional shares.", [col. 17: 12 - 21]) of Wahlberg).
Regarding claim 3:
Claim 3 purportedly depends from claim 2, however note the above Objection as to erred claim dependencies given that claims 2, 7, 8, and 13 were cancelled, yet certain claims, including this one, still  purport to depend on cancelled claims; the dependencies will therefore here be set forth based on exactly what dependencies were claimed), that said ...
The combination of Altomare  and Wahlberg teach the limitations of claim 2:
Altomare further discloses:
wherein the payment agent is further configured to aggregate the data.  ("In another aspect, the database stores information regarding the number of units in each trust, units held by each investor and the underlying beneficial interest in assets of each trust represented by the units, as well as each investors aggregate holdings consolidated across all trusts managed by the system.", [col. 4: 23 - 29]).
Regarding claim 9:
The combination of Altomare  and Wahlberg teach the limitations of claim 1:
Altomare further discloses:
wherein the payment agent is further configured to compute the individual distribution payable to each investor in the security during the payment period.     ("In another aspect, the database stores information regarding the number of units in each trust, units held by each investor and the underlying beneficial interest in assets of each trust represented by the units, as well as each investors aggregate holdings consolidated across all trusts managed by the system.", [col  4 : 24 - 29]).
Regarding claim 11:
The combination of Altomare  and Wahlberg teach the limitations of claim 7:
Altomare further discloses:
wherein the payment agent is further configured to compute the share-intervals on a continual basis.  Per BRI, as above to so compute on a so called "continuous" basis, is equivalent to doing the same on a periodic basis, that said   .   .   .    ("where the number of shares is defined as a share ratio and the unit par price is determined based on the values of the underlying bond and the shares of the security at a predetermined time; periodically determining the price of the trust units based on the share ratio for the period and the current values of the underlying bond and the shares of the security;", [col  3: 48 - 54])
Regarding claim 12:
The combination of Altomare  and Wahlberg teach the limitations of claim 7:
Altomare further discloses:
wherein the payment agent is further configured to compute the share-intervals at the end of the data aggregation period.  ("In another aspect, the database stores information regarding the number of units in each trust, units held by each investor and the underlying beneficial interest in assets of each trust represented by the units, as well as each investors aggregate holdings consolidated across all trusts managed by the system.", [col  4 : 24 - 29]).
Regarding claim 15:
The combination of Altomare  and Wahlberg teach the limitations of claim 1:
Altomare further discloses:
wherein the bank is further configured to pay the individual distribution to the investor.  ("(a) Confirm distribution amounts with trust prior to distribution; (b) Set up a receive 45 in agent bank system for cash distribution amount;", [col. 19: 44 - 46])
Regarding claim 16:
The combination of Altomare  and Wahlberg teach the limitations of claim 15:
Altomare further discloses:
wherein the bank pays the individual distribution to the investor via an intermediary.   ("Units are redeemed through a Redemption Agent.", [col. 6: 60 - 61]).
Regarding claim 17:
The combination of Altomare  and Wahlberg teach the limitations of claim 16:
Altomare further discloses:
wherein the intermediary is operably connected to the investor.  Per BRI as above, the intermediary pays the investor, as immediately above,    .   .   .   ("Units are redeemed through a Redemption Agent.", [col. 6: 60 - 61]).
Regarding claim 18:
The combination of Altomare  and Wahlberg teach the limitations of claim 17:
Altomare further discloses:
wherein the intermediary is operably connected to the payment agent.  ("As shown, to initiate redemption the investor notifies at step 1 a Redemption Agent of the number of units which are to be redeemed. The Redemption Agent will cause the Trustee to liquidate, through an eligible Broker Dealer, the assets corresponding to units and will distribute the cash sale proceeds to the investor. To this end, at step 2 the appropriate number of units are transferred from the investor's ProEquity account to the Trust;", [col. 10: 40 - 47]).
Regarding claim 19:
The combination of Altomare  and Wahlberg teach the limitations of claim 16:
Altomare further discloses:
wherein the intermediary comprises one or more of a custodian and a broker-dealer.  ("It should further be noted that in accordance with the invention the Trust, the ProEquity accounts manager, the depositor and the custodian (as illustrated in FIG. 3) need not be part of a single system and may be grouped in different embodiments as dictated by the most efficient management of the assets, and applicable regulatory requirements, as known in the art.", [col.  10: 14 - 21]). and ("deposit shares, STRIPS and Deposit Fee into a ProEquity Broker Dealer Account managed by the system of this invention prior to the initial offering date:", [col. 9: 35 - 37]).
Regarding claim 20:
The combination of Altomare  and Wahlberg teach the limitations of claim 19:
Altomare further discloses:
wherein the intermediary is configured to hold the security on behalf of the investor. ("deposit shares, STRIPS and Deposit Fee into a ProEquity Broker Dealer Account managed by the system of this invention prior to the initial offering date:", [col. 9: 35 - 37]).
Regarding claim 21:
The combination of Altomare  and Wahlberg teach the limitations of claim 20:
Altomare further discloses:
wherein the intermediary is further configured to receive the individual distribution from the payment agent. ("Units are redeemed through a Redemption Agent.", [col. 6: 60 - 61]).
Regarding claim 22:
The combination of Altomare  and Wahlberg teach the limitations of claim 21:
Altomare further discloses:
wherein the intermediary is further configured to hold the individual distribution until the intermediary receives an instruction to send the individual distribution to the investor.  ("and the shares of the security at a predetermined time; periodically determining the price of the trust units based on the share ratio for the period and the current values of the underlying bond and the shares of the security; comparing the determined price of the unit to a predetermined price; and making a distribution to unit holders based on the comparison.", [col. 3: 50 - 56]).


Claims 4 - 6, 10, 14, and 23 - 26  rejected pursuant to 35 USC 103 as being unpatentable over Altomare (US7249075B1), in view of Wahlberg (US7962387B1), and in further view of Pizzi (US20200013123A1).

Regarding claim 4:
The combination of Altomare and  Wahlberg disclose the limitations of claim 3:
That combination does not expressly disclose, but Pizzi teaches:
wherein the payment agent is further configured to determine if data is missing that the payment agent needs to compute an equitable allocation of the total distribution.  ("Additionally or alternatively, UCEP is configured to prompt a party to enter missing data via, e.g., a graphical user interface (GUI), email, Short Message Service (SMS) message or other means of notification, which can then be automatically saved by UCEP and added to the party's profile, for example.", [041]) and ("and, if some information is still required, prompt the party to enter the missing data", [047]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified the above said combination to incorporate the teachings of Pizzi because the said combination would increase its efficiency by expressly setting forth a way to deal with the odd missing data pertinent to total distribution.  ("if some information is still required, prompt the party to enter the missing data", [047]) of Pizzi.
Regarding claim 5:
The combination of Altomare and  Wahlberg disclose the limitations of claim 3:
That combination does not expressly disclose, but Pizzi teaches:
wherein the payment agent is further configured to request that missing data needed to compute an equitable allocation be provided to the payment agent. ("Additionally or alternatively, UCEP is configured to prompt a party to enter missing data via, e.g., a graphical user interface (GUI), email, Short Message Service (SMS) message or other means of notification, which can then be automatically saved by UCEP and added to the party's profile, for example.", [041]) and ("and, if some information is still required, prompt the party to enter the missing data", [047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified the above said combination to incorporate the teachings of Pizzi because the said combination would increase its efficiency by expressly setting forth a way to deal with the odd missing data pertinent to total distribution.  ("if some information is still required, prompt the party to enter the missing data", [047]) of Pizzi.
Regarding claim 6:
The combination of Altomare and  Wahlberg disclose the limitations of claim 3:
That combination does not expressly disclose, but Pizzi teaches:
wherein the payment agent is further configured to determine that the aggregated data needed to compute an equitable allocation has arrived to the payment agent, thereby concluding a data aggregation period. ("Additionally or alternatively, UCEP is configured to prompt a party to enter missing data via, e.g., a graphical user interface (GUI), email, Short Message Service (SMS) message or other means of notification, which can then be automatically saved by UCEP and added to the party's profile, for example.", [041]) and ("and, if some information is still required, prompt the party to enter the missing data", [047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified the above said combination to incorporate the teachings of Pizzi because the said combination would increase its efficiency by expressly setting forth a way to deal with the odd missing data pertinent to total distribution.  ("if some information is still required, prompt the party to enter the missing data", [047]) of Pizzi.
Regarding claim 10:
The combination of Altomare and  Wahlberg disclose the limitations of claim 1:
That combination does not expressly disclose, but Pizzi teaches:
wherein the payment agent is further configured to verify that the bank has paid the individual distribution to the investor by communicating with the bank.  ("Investor component 302 gathers information from investors, such as login information, contact information, investment objectives, financial status, bank/savings/investment accounts, spouse information, notification preferences, and other information useful for determining an investor's preferences, investment strategies, portfolio holdings, investment history, and preferred/favorite funds and for creating an investor profile.", [065]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified the above said combination to incorporate the teachings of Pizzi because the said combination would increase its efficiency by expressly setting forth a way to deal with the odd missing data pertinent to total distribution.  ("if some information is still required, prompt the party to enter the missing data", [047]) of Pizzi.
Regarding claim 14:
The combination of Altomare and  Wahlberg disclose the limitations of claim 1:
That combination does not expressly disclose, but Pizzi teaches:
wherein the payment agent is further configured to verify that the bank has paid the individual distribution to the investor by communicating with the investor. ("Non-limiting workflow examples include, in one or more embodiments, verifying each party's compliance with and completion of document requests; dynamically adding steps to a new or existing workflow to conform with regulatory requirements (e.g., an investor may change his/her profile such that new verification and/or documents are necessary to prove that he/she is a “sophisticated” investor, etc.); verifying and linking to a third party (e.g., an investor's savings account);", [040]) and ("The party (e.g., investor), in response to receiving the notification, can access UCEP to review and execute the document. Then UCEP technologies can verify that the document was properly executed, update the party's (e.g., investor's) workflow (e.g., by sending a new document to the investor or to the sponsor), and/or notify the sponsor.", [044]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified the above said combination to incorporate the teachings of Pizzi because the said combination would increase its efficiency by expressly setting forth a way to deal with the odd missing data pertinent to total distribution.  ("if some information is still required, prompt the party to enter the missing data", [047]) of Pizzi.
Regarding claim 23:
Please note that independent claim 23, not only has claim 1's limitations, but also has all of the dependent claim limitations which are already mapped above, including their respective applicable motivation (to combine)  arguments, if applicable, all of which equally apply to claim 23. As such, claim 23 is also rejected as above pursuant to 35 USC 103. The same also applies to the above 35 USC 101 (Alice) rejection, as any remaining independent claim 23's limitations were there analyzed as dependent claims.
Regarding new  claims 24 - 26:
Please note that these claims mirror above already analyzed claims 15, 16, and 17, respectively, only their dependencies being slightly different.  


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form 892.
Sullivan (US20060089892A1) - Methods and apparatus are provided for determining a minimum distribution rate and an investment allocation among individual investments of different types, including income generating investments that may be counter-balanced by principal protection investments, according to predefined ratios, determining a distribution amount based upon a performance level of individual investments and the minimum distribution rate, and determining at least a portion of individual investments to liquidate to fund the distribution amount. The minimum distribution rate is greater than a predefined percentage of a current value of the investment per year and is maintained at a level at least equal to a highest level of all prior years. The present invention further provides distribution types that allow selection of a distribution method that best suits an investor's requirements. The distribution type selection provides methods for determining the amount of a distribution for a given period and how the distribution is to be funded. 
Graff (US7865416B1)  -Illustratively, there can be a securitization system that is comprised of a computer or computers using a network, and a process, for the conversion of assets into marketable securities. In one embodiment, the securitization system includes a distribution system to distribute at least some of the marketable securities generated by the securitization system to one or more buyers. The process may utilize a new definition of securitization that expands the universe of securitizable assets, the universe of asset securitization methodologies, and the universe of securities that can be designed and generated thereby. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW COBB whose telephone number is (571) 272-3850. The examiner can normally be reached 9 - 5, M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W. Anderson can be reached at (571) 270-0508. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.





/MATTHEW COBB/Examiner, Art Unit 3698          

/Mike Anderson/Supervisory Patent Examiner, Art Unit 3698